Title: To James Madison from John Rhea, 16 August 1815
From: Rhea, John
To: Madison, James


                    
                        Sir,
                        Sullivan Court House 16th August 1815
                    
                    The Election in the State of Tennessee, for Representatives to congress is over, I am not elected—a majority of my late constituents have thought proper to Change their Representative—a number of my fellow citizens, have requested me to permit my name to be offered, to the next General assembly of this state, for a senator of the United States—to this I have consented, but the Event is uncertain, there will probably be several candidates. To be a member of the next congress, would, for several reasons, be very gratifying to me, but You know my attachments, to You I need not write of them, the above mentioned information, I considered it my duty to write to You who have long known me. With sentiments of sincere Esteem I have the honor to be with Great respect Your obt servt
                    
                        
                            John Rhea
                        
                    
                